Filed 3/16/15 In re N.K. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re N.K. et al., Persons Coming Under the                          B256353
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK02127)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Appellant,

         v.

C.K.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Steven Klaif,
Juvenile Court Referee. Affirmed in part; reversed in part.


         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and William D. Thetford, Deputy County Counsel, for Plaintiff and Appellant.


         Megan Turkat Schirn, under appointment by the Court of Appeal, for Defendant
and Appellant.
       C.K. (mother) appeals the juvenile court’s jurisdictional and dispositional orders
regarding her two teenage sons, 16-year-old N.K. and 12-year-old D.K. Jurisdiction was
based on a single sustained allegation mother endangered the children after a maternal
aunt was arrested for selling narcotics out of a motor home on the same property where
mother and the children lived. We reverse the jurisdictional and dispositional orders
because insufficient evidence supported a current or future risk of harm to the children,
given maternal aunt and the motor home were no longer on the property and there was no
evidence to suggest maternal aunt would return.
       The Los Angeles County Department of Children and Family Services (DCFS)
cross-appeals the juvenile court’s dismissal of allegations that J.K.’s (father’s) substance
abuse history and related criminal record and prior instances of domestic violence with
mother endangered the children. We affirm dismissal of these allegations because there
was no evidence of a current or future risk of harm to the children.
                 FACTUAL AND PROCEDURAL BACKGROUND
1. Maternal Aunt’s Arrest and the Children’s Detention
       Mother and mother’s three children lived in a residence with maternal aunt and her
four children, maternal grandfather, and maternal great uncle. On October 13, 2013,
Long Beach police executed an arrest warrant for maternal aunt at the property based on
a narcotic sales investigation. As officers approached the property, they observed
maternal aunt drop a red makeup bag as she walked toward the residence. Officers
knocked on the front door and announced their presence, but when they received no
response, they forced entry and detained mother, the children, maternal great uncle,
maternal grandfather, and mother’s adult son. They recovered the bag maternal aunt
dropped and found methamphetamine and concentrated cannabis inside. Maternal aunt
told them a motor home in the back of the property belonged to her and she slept in it
because the house was too crowded. Officers searched it and found a functioning digital
scale with white residue on it, bags containing methamphetamine, and a .22-caliber rifle
with ammunition. There were also three surveillance cameras in and around the trailer




                                              2
that sent live feeds inside the trailer. Officers recovered maternal aunt’s cell phone,
which contained narcotics-related text messages. Maternal aunt was arrested.
        After determining N.K. and D.K. were at risk, officers contacted DCFS and a
social worker responded to the scene. A detective told the social worker maternal aunt
was a long-time user and seller of narcotics and she was well-known to other drug users
in Long Beach. In his opinion, there was no way anyone residing on the street was
unaware of maternal aunt’s narcotic sales because the traffic in and out of the residence
was constant.
        Maternal grandfather told the social worker maternal aunt was “in her own world,”
living out in her trailer and doing “her own thing.” She had people “in and out all of the
time,” but when he tried to put a stop to it, maternal aunt would just scream at him. He
was sure maternal aunt was using drugs, but he was not sure what kinds. Based on the
look of the people coming onto the property, he imagined they were there for “something
bad.”
        With regard to mother and father, maternal grandfather said father was a prison
“lifer” who was in and out of jail all the time and who was currently incarcerated. When
father lived in the home, maternal grandfather and father would get into fights all the
time, including one incident in which maternal grandfather got so angry he hit father with
a pool cue and father “went after” maternal grandfather with a bat, breaking maternal
grandfather’s finger. Maternal grandfather had a restraining order against father and was
nervous because father was getting out soon. Neither mother nor maternal aunt worked
and the family’s only income was maternal grandfather’s social security and his wife’s
income, which created difficulties for him and put his house in jeopardy. He said mother
had a history of methamphetamine use, but he believed she was clean now.
        Mother said she lived in the home with her three children: N.K., D.K., and her
adult son Jayson.1 After she and father divorced a few years prior, she moved into the


1      Mother had two other children: an adult daughter who did not live in the home
and a son who was born with Down’s syndrome and died as an infant.



                                              3
home with her children because she could not afford a place to live on her own. When
she moved in, maternal aunt began staying out in the trailer because the house was too
crowded. As a result, maternal aunt would be “inside all of the time with her kids, but
sleeps in the trailer most of the time.” Mother and maternal aunt did not have a good
relationship and did not speak much. Mother knew maternal aunt was “up to no good by
the people she has over” and mother reported maternal aunt “uses speed probably daily”
for “at least a few years.”
       Mother admitted she smoked marijuana daily due to an injury to her foot and once
had a medical marijuana card, but she had not renewed it.2 She also admitted she had a
criminal record from 15 years ago, which was the result of burglarizing someone during
the time when she was using “speed.” She served time in prison, where N.K. was born.
Since then, she had not used drugs and she reported no other arrests or convictions. (This
was not accurate, as outlined below.) She disclosed her adult son Jayson was on
probation for domestic violence against his girlfriend and resisting arrest. And she
reported a history with the DCFS, but no case had been opened and the children had
never been removed.
       DCFS determined the children needed to be taken into custody because there was
no suitable caregiver available and because “the narcotics found in the home and
throughout the property place the children at imminent and exigent risk to their
immediate safety.”
       At the police station, the social worker interviewed the children. D.K. said he, his
mother, and his brothers moved into their grandparents’ home after father went to prison
and mother could not afford their apartment. He said mother smokes marijuana to calm
down and because she has “skin cancer,” although he did not know how much or how


2      On this point, the detention report states verbatim, “[Maternal aunt] reported that
she smokes marijuana daily due to an injury on her foot. She stated that she had a
medical marijuana card, but has not renewed it.” (Italics added.) In context, we believe
the reference to maternal aunt was a typographical error and was intended to refer to
mother.



                                             4
often she did so. He was unaware if mother used any other drugs. When father was
around, “there was a lot of fighting all the time” and father would “threaten everyone and
make life miserable.” With father gone, there was “not that much fighting in the house.”
He knew father used methamphetamine, but he was not sure if he was currently using it.
According to D.K., father was arrested because he had drugs and a gun on him and he ran
from and lied to the police. D.K. also said maternal grandfather and maternal uncle
smoked marijuana in the home.
       D.K. explained that once they moved into the home, maternal aunt bought the
motor home because she thought the house was “too tight.” He was sure she used drugs
and said she was a “hoarder” who collected “weird things.” Once he was in the home’s
garage and found a “fanny pack” with a “bunch of syringes” inside, which he believed
belonged to maternal aunt’s friend. He said maternal aunt had people over in the back of
the house “all the time” and her friends were “not good people.” One friend asked him if
he wanted the friend to “jack” a skateboard for him. D.K. said he did not want people
like that around his house.
       N.K. said his father had always been in and out of prison and he was currently
incarcerated for threatening the family and domestic violence. He knew mother used to
have a medical marijuana card but did not anymore. He was unaware of any drug use in
the house. He did not like to talk to maternal aunt and rarely saw her. He constantly saw
people walking into the backyard to see maternal aunt, but “everything happens back
there and he does not really pay attention to it.”
       Both children denied any physical punishment or violence.
2. Criminal and Referral Histories
       DCFS found 11 referrals for the family dating back to 1998, none of which
resulted in dependency proceedings. The only substantiated referral was a March 2008
report of sexual abuse of mother’s now-adult daughter by maternal great uncle. There
were no allegations of abuse of mother’s other children, and after an investigation, the
allegations were substantiated for the daughter but any risk to the other children was
deemed unfounded.


                                              5
       Mother’s criminal history included 1994 and 1997 convictions for burglary; a
2004 felony conviction for possession of a controlled substance and drug paraphernalia;
and a 2010 misdemeanor conviction for prostitution. Maternal grandfather had prior
convictions for possession of a controlled substance and mother’s adult son had a
conviction for domestic violence and obstructing an officer. Maternal aunt had theft and
possession of controlled substances convictions.
       Father had a lengthy criminal history between 1991 and 2011, including
convictions for burglary; vandalism; giving false information to officers; possessing,
selling, or manufacturing dangerous weapons; assault with a deadly weapon; possession
of controlled substances; domestic violence; and taking a vehicle without the owner’s
consent. Most recently he was incarcerated for stalking and making criminal threats in
2010, and for violating a domestic violence court order in 2011. He was released on
January 20, 2014, while this dependency proceeding was pending.
3. Dependency Petitions
       DCFS removed the children from mother’s custody and filed a juvenile
dependency petition alleging multiple grounds for jurisdiction, including that mother and
maternal aunt engaged in “violent, physical altercations” in the presence of the children
during which they pulled each other’s hair (a-1, b-5); mother had a history of abuse of
methamphetamine and currently abused marijuana (b-2); mother allowed the children to
reside in a home in which maternal grandfather, maternal aunt, and maternal uncle used
illicit drugs around them (b-3); mother failed to protect the children following the sexual
abuse of her daughter (b-4, d-1, j-1); and mother allowed the children to live with her
adult son when he engaged in violent physical altercations with a female companion in
the children’s presence (b-6). With regard to maternal aunt’s arrest, the petition alleged
as follows (b-1): “The children N[.]K[.] and D[.]K[.’]s mother . . . placed the children in
a detrimental and endangering situation, in that on 10/30/2013, methamphetamine,
marijuana, a rifle and ammunition, was [sic] found in the children’s home within access
of the children. Such a detrimental and endangering situation established for the children




                                             6
by the mother, endangers the children’s physical health and safety, creates a detrimental
home environment, and places the children at risk of physical harm, damage and danger.”
       DCFS thereafter filed an amended petition adding two allegations related to father:
       B-7: “The children N[.]K[.] and D[.]K[.’]s father . . . has a long history of
substance abuse including but not limited to the use of methamphetamines. The father
has a long criminal record and is a repeat offender who has multiple arrests and
convictions for Felony: possession of controlled substance. The father’s extended
criminal record; the father[’s] use of drugs; possessions of drugs and/or paraphernalia and
involvement in a drug related life-style renders the father unable to provide regular care
for the children. The father’s substance abuse history endangers the children’s physical
health and safety, creates a detrimental home environment, and places the children at risk
of physical harm, damage and danger.”
       B-8: “On prior occasions, children N[.]K[.] and D[.]K[.’]s mother . . . and the
children’s father . . . have engaged in violent, physical altercations, in the presence of the
children. Prior instances of domestic violence between the mother and father have been
reported to law enforcement[.] [T]he father has served jail or prison time for said
offenses. The father . . . has been convicted for Inflict[ing] Corporal Injury to Spouse,
Stalking and has been convicted of violating a Court Order to Prevent Domestic Violence
(restraining order). Such behaviors and violent activity between the mother and
father . . . endangers the children’s physical health and safety, creates a detrimental home
environment, and places the children at risk of physical harm, damage and danger.”
4. Jurisdiction/Disposition Report
       In the jurisdiction/disposition report, N.K. said he did not know much about what
was going on with maternal aunt before the police arrived at the home. He heard drugs
and guns were found in the trailer but there were no guns or drugs found in the home and
he did not know maternal aunt was using drugs. D.K. said he was never around maternal
aunt, so he did not know much about her except she associates with “bad people.” She
never let him inside the trailer on the property and he never wanted to go inside. At best,
he had been at the trailer to ask her a question, but that was as far as he went. Maternal


                                              7
aunt once showed him a BB gun but he had never seen a real gun and never saw a gun in
the home.
       Mother admitted she “did” marijuana a month prior to her interview but she had
completely stopped. She said the last time she used “speed” was four years ago and had
been through drug treatment for her past drug issues. She tested negative for any current
drug use and had enrolled in substance abuse and parenting counseling. She denied
maternal grandfather and maternal great uncle used drugs. She also denied the
allegations related to maternal aunt’s arrest. She said nothing was found in the home
where she and her children lived and the drugs and guns were found in maternal aunt’s
trailer in the driveway. She knew maternal aunt was “up to no good” but she was not
aware of exactly what she was doing. She and her children were never near the trailer
where maternal aunt lived, and maternal aunt would only come in the home to use the
bathroom. She said maternal aunt was taken to jail and had not been back to the
property. The trailer was no longer there and no “bad people” or “druggies” came around
anymore. She had not had any contact with maternal aunt and did not know her
whereabouts.
       After filing the amended petition, DCFS interviewed father on April 7, 2014. He
had been released from prison four months earlier on January 20, 2014, and was on
parole. Father’s parole agent reported he and father were meeting regularly and he had
not experienced any problems with father. Father’s special conditions for parole included
drug testing and attending anger management classes. Father’s drug tests had been
negative.
       Father reported that, at the time of the interview, he had been married to mother
for 14 years and been in a relationship with her for 22 years. They were not currently in a
relationship but they were “working on their relationship” and working to have the
children returned home. He admitted a drug history that included experimental use of
LSD and other drugs and his drug of choice was methamphetamine, but his last use was
in 2010. He also admitted his criminal history, including his most recent conviction for
criminal threats against mother’s male companion, for which he was most recently


                                             8
incarcerated. While in prison he had been diagnosed with bipolar disorder and
posttraumatic stress disorder and was currently taking antidepressant medication. After
his release, he enrolled in a six-month outpatient treatment program that focused on drug
and alcohol education, relapse prevention, and anger management, and included domestic
violence counseling and instruction on parenting, self-esteem, and life skills. He attended
group sessions three times a week and showed “interest in making necessary changes in
his life style and to become a better person.”
       Regarding the petition allegations, father denied mother used any drugs other than
marijuana. As for maternal aunt, he said the drugs and gun were found in the trailer and
mother “would not allow that stuff around the children[;] I know that for sure, never.”
He denied anyone knew what maternal aunt was doing. He also denied anyone else in
the family other than maternal aunt used drugs. He confirmed maternal aunt and her
trailer were gone from the property.
5. Jurisdiction/Disposition Hearing
       At the April 10, 2014 jurisdiction/disposition hearing, mother (joined by father
and the children) moved to dismiss all the allegations in the petition. The court granted
the motion for all counts except b-1.3 As relevant here, for count b-7 the court found
that, “regardless of the reason why [father] hasn’t been using, there is no evidence that he
has been using and just because he’s out [of prison] he may use again, that is
speculative.” The court reached the same conclusion for count b-8 regarding the alleged
domestic violence. The court specifically rejected DCFS’s arguments the children were
at risk because father had been incarcerated for violating the domestic violence court
order, he had not enrolled in drug or domestic violence programs while in prison, and
mother may have been considering reconciling with him.




3      The minute order states the juvenile court sustained counts b-3 and b-6, but both
parties agree the reporter’s transcript accurately reflects all counts but b-1 were
dismissed.



                                             9
       Moving to the jurisdictional portion of the hearing, the court sustained count b-1,
reasoning: “It is kind of nebulous and I can’t compose it now, but mother -- if mother
has just exercised poor judgment in all sorts of ways in what was going on in the
household, the main one that presents the risk is b one. And at the time of this hearing,
even though it’s been a while, mother’s judgment is still in question throughout the
history of this famil[y] and I think this is still -- there is enough evidence to show that
right now mother exercised poor judgment, was -- knew or should have known what was
going on and has not properly addressed that lapse in judgment and diligence.”
       The court declared the children dependents and placed them in mother’s home
with the following conditions: father may not live in the home and must comply with his
terms of parole; no one may smoke marijuana in the presence of the children; mother
must have six clean drug tests or be subject to a complete drug program; maternal aunt
may not be present on the property; and DCFS would make unannounced home visits.
The court also ordered conjoint counseling, family maintenance services, and monitored
visits for father in a public setting, for which mother could not serve as monitor. Mother
timely appealed. DCFS timely cross-appealed.
                                       DISCUSSION
1. Mother’s Appeal
       Mother contends insufficient evidence supported the juvenile court’s exercise of
jurisdiction based on count b-1 related to maternal aunt’s drug activity. We agree.
“‘“We review the juvenile court’s jurisdictional findings for sufficiency of the evidence.
[Citations.] We review the record to determine whether there is any substantial evidence
to support the juvenile court’s conclusions, and we resolve all conflicts and make all
reasonable inferences from the evidence to uphold the court’s orders, if possible.
[Citation.]” [Citation.] “‘“The ultimate test is whether it is reasonable for a trier of fact
to make the ruling in question in light of the whole record.”’”’” (In re John M. (2012)
212 Cal.App.4th 1117, 1124 (John M.).) “Substantial evidence, however, is not
synonymous with any evidence. [Citation.] ‘A decision supported by a mere scintilla of
evidence need not be affirmed on appeal.’ [Citation.] Although substantial evidence


                                              10
may consist of inferences, those inferences must be products of logic and reason and
must be based on the evidence. Inferences that are the result of mere speculation or
conjecture cannot support a finding. The ultimate test is whether a reasonable trier of fact
would make the challenged ruling considering the whole record.” (In re James R. (2009)
176 Cal.App.4th 129, 135 (James R.).)
       “Under section 300, subdivision (b), the juvenile court may assert jurisdiction over
a child when ‘[t]he child has suffered, or there is a substantial risk that the child will
suffer, serious physical harm or illness, as a result of the failure or inability of his or her
parent or guardian to adequately supervise or protect the child . . . . The child shall
continue to be a dependent child pursuant to this subdivision only so long as is necessary
to protect the child from risk of suffering serious physical harm or illness.’ Thus, ‘[t]he
three elements for jurisdiction under section 300, subdivision (b) are: “‘(1) neglectful
conduct by the parent in one of the specified forms; (2) causation; and (3) “serious
physical harm or illness” to the [child], or a “substantial risk” of such harm or illness.’”’”
(John M., supra, 212 Cal.App.4th at p. 1124.) A jurisdictional finding must be supported
by a preponderance of the evidence. (Welf. & Inst. Code, § 355.)
       Here, there were no allegations or evidence the children actually “suffered . . .
serious physical harm or illness” from mother’s actions related to maternal aunt’s drug
activity, so the juvenile court could only exercise jurisdiction based on evidence that
mother’s actions created “a substantial risk that the child[ren] will suffer” serious
physical harm or illness. (§ 300, subd. (b), italics added.) The focus at the jurisdictional
hearing is on current conditions and whether they create a substantial risk the children
will suffer serious physical harm. “Although evidence of past conduct may be probative
of current conditions, the court must determine ‘whether circumstances at the time of the
hearing subject the minor to the defined risk of harm.’ [Citations.] Evidence of past
conduct, without more, is insufficient to support a jurisdictional finding under section
300. There must be some reason beyond mere speculation to believe the alleged conduct
will recur.” (James R., supra, 176 Cal.App.4th at pp. 135-136; see In re J.N. (2010) 181
Cal.App.4th 1010, 1025; In re Savannah M. (2005) 131 Cal.App.4th 1387, 1394.)


                                               11
       We have no doubt mother demonstrated a lapse in judgment by living with her
children in a home that was in close proximity to a trailer from which maternal aunt was
selling drugs. Mother and the children observed people constantly entering and leaving
the property. One of maternal aunt’s friends asked D.K. if he wanted him to “jack” a
skateboard and D.K. found a bag of syringes in the garage on the property. Further,
maternal aunt did not appear to reside exclusively in the trailer and she had free access to
come in and out of the home where the children were living.4 Although mother claimed
she was unaware of what exactly maternal aunt was doing, the juvenile court was entitled
to disbelieve her in light of the other evidence in the record, such as the detective’s
comment there was no way anyone residing on the street was unaware of maternal aunt’s
narcotic sales based on the constant traffic in and out of the residence.5
       But there was no evidence mother’s prior lapse in judgment in allowing the
children to live near maternal aunt’s drug activity would recur to create a current or
future risk to the children. By the time of the jurisdiction/disposition hearing six months
after maternal aunt’s arrest, maternal aunt was no longer on the property and the trailer
had been removed, there were no “bad people” or “druggies” coming around the
property, mother did not know maternal aunt’s whereabouts, and there was no evidence
to suggest maternal aunt would return to the property anytime soon. Even when maternal
aunt was on the property, the children avoided her and the trailer and there was no
evidence they witnessed any actual drug sales. Nor was there any evidence mother or
father’s own drug histories might contribute to any current or future risk. The undisputed
evidence demonstrated mother last used methamphetamine four years prior to the



4      Mother claims the trailer was “locked,” but there was no evidence to support that
contention. The police report indicates officers had to “force[] entry” into the trailer, but
that does not compel the inference it was locked.
5      We reject DCFS’s argument that the children were put at risk because maternal
aunt dropped the drug-filled makeup bag on the property when she saw the police. Given
that happened while police were at the scene, there was no chance the children would
have gotten access to the bag or the drugs inside.



                                             12
jurisdiction/disposition report and father last used methamphetamine in 2010. Both
continued to test negative for drugs and both had enrolled in substance abuse counseling.
       DCFS argues there was a current risk because mother should have known what
maternal aunt was doing based on her own observations of people on the property and her
own experience with methamphetamine. We agree mother should have been highly
suspicious of maternal aunt’s activities, but the fact remains that no evidence suggested
mother would (or indeed, could) make the same mistake again, given maternal aunt and
the trailer were gone from the property. DCFS also argues there was “no reason to
believe [maternal aunt] would not return to the home and resume her[] illegal activity
once released from custody.” But DCFS bore the burden in the juvenile court to prove
she would return to the property and thereby expose the children to a current or future
risk of harm. (See In re A.S. (2011) 202 Cal.App.4th 237, 244.) Absent that evidence,
any such risk is purely speculative. There was simply no evidence of any current or
future risk of harm to the children based on mother’s prior lapse in judgment in raising
her children near where maternal aunt was selling drugs.
       Because we conclude the jurisdictional findings must be reversed, the
dispositional orders must also be reversed. (James R., supra, 176 Cal.App.4th at
p. 137.)6
2. DCFS’s Cross-appeal
       DCFS cross-appeals the juvenile court’s dismissal of the allegations in count b-7
regarding father’s substance abuse and related criminal history and in count b-8 regarding
past domestic violence between the parents. “[W]here the issue on appeal turns on a
failure of proof at trial, the question for a reviewing court becomes whether the evidence
compels a finding in favor of the appellant as a matter of law. [Citations.] Specifically,
the question becomes whether the appellant’s evidence was (1) ‘uncontradicted and
unimpeached’ and (2) ‘of such a character and weight as to leave no room for a judicial


6      As a result of our holding, the parties’ respective arguments regarding the court’s
dispositional orders are moot.



                                            13
determination that it was insufficient to support a finding.’” (In re I.W. (2009) 180
Cal.App.4th 1517, 1528 (I.W.).)7
       The evidence of father’s history of substance abuse, related criminal convictions,
and prior domestic violence was not so compelling as to leave no room for the trial court
to find the children did not face a current or future risk of physical harm. (I.W., supra,
180 Cal.App.4th at p. 1529 [“This is simply not a case where undisputed facts lead to
only one conclusion.”].) In dismissing the allegations, the juvenile court was most
concerned by the lack of current activity creating a risk to the children, which was amply
reflected in the record. There was no evidence father engaged in any criminal, drug, or
domestic violence activity since 2011. While true he was incarcerated until January
2014, he remained out of trouble during the four months between his release and the
jurisdiction/disposition hearing. During that time he was on parole, which included
conditions for drug testing (all of which were negative) and anger management classes.
He met regularly with his parole officer, who reported no problems. He was also
enrolled in an outpatient treatment program on drug and alcohol education, relapse
prevention, anger management, and domestic violence, during which he showed “interest
in making necessary changes in his life style and to become a better person.” He was not
living in the home. While we recognize there is always a risk father might relapse and
mother might again demonstrate a lapse in judgment, the record did not compel the
juvenile court to conclude there was a current risk to the children.8



7       There is some disagreement in the case law as to whether this is the applicable
standard when the appeal challenges the failure of proof in the juvenile court. (Los
Angeles County Dept. of Children & Family Services v. Superior Court (2013) 215
Cal.App.4th 962, 967 [recognizing the standard set forth in I.W. and noting “courts in this
situation have still employed the test of whether there is substantial evidence that
supports the determination of the trier of fact”].) Because DCFS has cited I.W. as the
proper standard, we will assume it applies.
8      We reject DCFS’s argument that father was unable to protect the children due to
his incarceration because that was never alleged as a ground for jurisdiction, nor was he
incarcerated at the time of the jurisdiction/disposition hearing.



                                             14
                                     DISPOSITION
       The jurisdictional and dispositional orders are reversed. The dismissal of counts
b-7 and b-8 is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                            15